Title: To Benjamin Franklin from Richard Peters, 5 March 1778
From: Peters, Richard
To: Franklin, Benjamin


Dear Sir
York March 5th. 1778
I have been honored with several Letters by the Hands of sundry Gentlemen coming here with a View to serve our Cause; but from the Numbers of our own Officers and the foreign Gentlemen not being possessed of our language it was impossible for us to find Places or for them to distinguish themselves in our Service. You are conscious of this and therefore ’tis needless for me to enlarge on the Subject. I have shewn every private Civility to them as I shall ever do to Gentlemen honored by your Recommendation.
I am much obliged by the Care you took of the Letters I troubled you with relative to my private Affairs. I have since heard that my Father was living about 9 Months ago but cannot recieve a line from him. I informed you that I took the Liberty of desiring him to draw on you first consulting you on the Occasion for an hundred Pounds Sterling per Annum and on Notice of his having done so I would repay it to your Agent here. Do me the Favour to get some Intelligence of my Father as I am extremely uneasy on the Occasion and much fear if he is living that some undue Means are taken either by public or private Persons to prevent my having the least Account of him. I am with the greatest Respect your obedient humble Servant
Richard Peters
He lodged at a Mrs. Roberts’s near the County Hall Nottingham.Honble Dr Benja. Franklin.
 
Addressed: Hon: Dr. Benjamin Franklin / Agent for the United States / of America / Paris / Favored by the / Baron de Holzendorff
Notation: Richard Peters 5. mars 1778. de York. 5. 1778.
